DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1-7, the recited claims lack inclusion of the “locking element” which is understood to be essential to the originally disclosed invention. There does not appear to be support for any configurations which omit the “locking element” (see Abstract, Par. 13, 16, 25) and the specification does not appear to provide for consideration as to how such an invention might function without a locking element particularly as it pertains to allowing the first position to be maintained incident to the claimed advancing function of the cam and inclined surface. The original filing makes it clear that such a “locking element” forms, in part, the crux and essential character of Applicant’s invention and the originally filed detailed disclosure does not provide support for consideration of such broadened embodiments.
It has been held that omission of a limitation understood in light of the specification to be an essential and critical feature to the practice of the originally disclosed invention may run afoul of 35 U.S.C. First Paragraph when such an omission calls into question sufficient support for the now broader claimed invention, see Gentry Gallery, Inc. v. Berkline Corp. 134, F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) and Tronzo v. Biomet, 156 F.3d 1158-59, 47 USPQ2d 1833 Fed. Cir. (1998).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “wherein the second track defines a generally longitudinal profile, thereby allowing the urging means to allow the peg to advance in the second track, as the needle shield moves from the first position to the second position, without deformation” [emphasis added]. Due the high number of subjects within the proceeding parent clause (i.e. the second track, the urging means, the peg, the needle shield) it is unclear which subject(s) are prohibited from deformation. Specifically, it is unclear if each of the second track, urging means, peg, and needle shield are prohibited from deforming or if only one of the noted elements is precluded from deformation.
General support for this concept can be found in Par. 7, 12, 25, 75, and 99 whereby the prohibition against “deformation” is made largely as a negative limitation seeking to contrast the prior art (see Par. 7). In the prior art, Applicant cites that “the high spring force of the compressed spring may deform the usual plastic parts forming the needle assembly and/or the injection device…” Par. 25 makes reference to the prohibition of deformation in the instant invention to “the plastic parts forming the assembly” and Par. 75 recites “the force exerted by the spring 24 on the different parts forming the needle protection assembly 1 and/or the injection device 100 is not high and does not deform said parts” without giving any real detail on what, precisely, these “different [plastic] parts” entail. Furthermore, this “deformation” (at least exhibited during the prior art) appears to be centered around deformation during storage (see Par. 7 and 12) and NOT deformation “as the needle shield moves from the first position to the second position” as claimed. When recited in association with the instant invention, deformation still appears to be related to deformation during storage (see Par. 25, 75) and not “as the needle shield moves from the first position to the second position”.
Examiner submits that it must be understood that “without deformation” cannot comprise a complete prohibition against any and all deformation (particularly elastic deformation) to the extent that a number of the components of the disclosed invention are specifically configured to “deform” in an elastic fashion. Particularly, the urging means (i.e. spring 24) is shown undergoing deformation to push the shield from the exposed position (Fig. 1) to the protective position (Fig. 5 and 6). Likewise it should also be understood that some elastic deformation necessarily occurs between the ramp/inclined surface (14/15) and the peg (19) in order for the peg to “overcome the ramp 14” (Par. 69, 93 – see Fig. 7-9). As such, it would seem that the instant specification is not inclusive to a complete prohibition against ANY deformation by all of the name components, but rather is seeking to preclude a specific type of deformation of some of the components (although it’s not clear exactly what component(s) these comprise in the instant claims). The breadth of this limitation, combined with the fact that it constitutes a negative limitation, creates substantial confusion as to the metes and bounds of the limitation in determining what specific types of “deformation” are precluded and what specific types of “deformation” are permissible.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,429,612 (“Berthier”) in view of WO 2006/131832 (“Carrel”).
Regarding Claim 1, Berthier discloses a needle protection assembly (Fig. 1) comprising:
A support (7) at least partially supporting a needle (see Fig. 1 and 2);
A needle shield (8) moveable relative to the support from a first position (not shown – see e.g. when the peg 26 is located in 23 proximal to 27) to a second position (see e.g. generally – Fig. 1, particularly when 26 is located in 29), wherein the needle shield extends further from the support in the second position as compared to the first position (i.e. in the second position the distal end of the shield extends past the distal end of the needle, but in the first position the shield will be retracted as compared to the second position – the extent of which is dependent on the location of the peg);  
an urging means (i.e. spring 20) for biasing the needle shield from the first position to the second position;
a peg (26) provided on one of the support and the needle shield (see Fig. 2); and
a cam (22 – collectively 23, 24, 25 and also inclusive to the lateral sections depending from the distal end of 23) provided on the other of the support and the needle shield (see Fig. 2), the peg being moveable within the cam during transition from the first position to the second position, the cam comprising first (23) and second (see e.g. 24) tracks joining at an intersection via their ends (see Fig. 2);
wherein the peg is located at a first position in the first track (see within 23, proximal to 27) when the needle shield is in the first position, and the peg is located at a second position in the second track (24) which defines a generally longitudinal profile (see Fig. 2) when the needle shield is in the second position (see e.g. when the peg is at 29), and wherein the second position is axially spaced with respect to the first position (see Fig. 2),
wherein when the needle is in the first position, at least a portion of the needle is exposed (especially when the first position is provided directly at the junction between 23 and 25 – but see also Col. 2, Ln. 48-56 which describes the function of the ratchets 27 to “adjust the length of the needle to be uncovered as a function of the depth to which it is to penetrate into tissue during injection” which is clearly suggest that the needle is at least partially exposed when held proximal to the ratchets 27 to various lengths/degrees), and wherein when the needle is in the second position the needle shield covers the needle (see Abstract; see also Summary of Invention);
wherein the cam further comprises an inclined surface (25 – i.e. circumferentially inclined – see Fig. 2, i.e. the surface of 25 inclines 90 degrees upward about the circumference of the hub in between the first and second tracks) at the intersection of the first and second tracks, the inclined surface advancing the peg into the second track when the needle shield moves from the first position to the second position. 
However, to the extent that Applicant should suggest that the broadest reasonable interpretation of an “inclined surface” excludes the circumferentially inclined surface of (25), the following is presented. Carrel discloses a related needle (2) and shield (4) with first (11) and second (12) tracks joined together at an intersection so as to define exposed (Fig. 2 and 3) and covered (Fig. 4) configurations between the shield and the needle in an appreciably similar manner to that disclosed by Berthier. Carrel discloses that, like Berthier, the first and second tracks may be separated by a circumferentially inclined surface (Fig. 10-13) or that the first and second tracks may be separated by an obliquely angled surface (see 39 – Fig. 2-4) which “allows the peg to pass in the distal direction and prevents the said peg from returning in the proximal direction” and serves to slidingly advance the peg into the second track when the needle shield moves from the first position to the second position (see Fig. 2-4).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the circumferentially inclined intersection of Berthier with an obliquely inclined intersection of the shape described by Carrel, whereby Carrel demonstrates the two configurations to be suitable alternatives to one another and it has been held that mere changes in shape are obvious and require only routine and customary skill in the art, particularly where such a shape is already known to the prior art and particularly when the two configurations have been demonstrated to be equivalent to one another, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – see also KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Should Examiner’s arguments pertaining to the function of the ratchets (27) of Berthier not be found persuasive, the following is presented. Carrel discloses that the axial length of the first track and the second track may be dissimilar such that in a pre-use configuration (Fig. 2) the distal end of the needle is exposed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the tracks of Berthier to have different axial lengths such that the needle tip of Berthier is exposed in a pre-use configuration, as disclosed by Carrel, such that any additional extent proximally within the first channel only further exposes the needle thereby allowing the user to visually confirm the location of the distal tip of the needle to thereby improve the accuracy with which it may be penetrated into the skin tissue.
Berthier discloses the invention substantially as claimed except for explicitly disclosing that the “generally longitudinal profile” of the second track thereby allows “the urging means to allow the peg to advance in the second track, as the needle shield moves from the first position to the second position, without deformation”, the above noted issues with indefiniteness notwithstanding. However, Examiner notes that Berthier does clearly illustrate the second track which defines a generally longitudinal profile (see Fig. 2) which allows the urging means to allow the peg to advance in the second track at the needle shield moves from the first position to the second position (see 24; Fig. 2), whereby Berthier is silent as to whether any “deformation” (particularly plastic deformation) occurs “as the needle shield moves from the first position to the second position”. While the peg (26) certainly “deflects” such “deflection” is not generally understood to be the type of “deformation” sought to be prohibited by the claims. Likewise, deformation of the spring (20) to serve as a means for resisting compression and storing potential energy for release during transition to the second, protective position is likewise not generally understood to be the type of “deformation” sought to be prohibited during the claims. Berthier makes no reference to any other potential type of deformation and as such, there would be no presumption, absent clear showing to the contrary, that any such “deformation” occurs “as the needle shield moves from the first position to the second position”. 
There is no evidence to suggest that the peg (or any other part of Berthier) plastically deforms during storage or “as the needle shield moves from the first position to the second position” – particularly to the extent that the normal force exhibited upon the peg during motion would be understood to be minimal, with plastic deformation to the peg being limited by the resilient flexing of then arm which connects the peg to the shield (see Fig. 2). There is no evidence that the spring (20) of Berthier is a “high duty spring” or is any stronger than the bare minimum necessary to cam the peg over the ramp by overcoming the frictional forces and causing the spring arm affixed to the peg to deflect. There is no evidence to suggest that the plastic forming the peg (26) of Berthier is sufficiently soft so as to be deformed while it remains stationary in the connecting track (25) where the normal force will be greatest – and even presuming, arguendo, that the designers of Berthier improperly selected materials (e.g. a “strong material, e.g. polycarbonate”) which were too weak and plastically deformed under the normal force exhibited by the stored tension in the spring, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to merely select sufficiently strong materials in forming the shield and peg, since a “strong material” is determined to be desirable by Berthier. It has been found that selecting a material based upon its art recognized suitable properties requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416, see e.g. Col. 5, Ln. 12-17.
Regarding Claim 2, Berthier discloses the first track and the second track each define a generally longitudinal profile (see at 24 and 23).
Regarding Claim 3, Berthier discloses the first position of the needle shield is an “in use” position, and in the "in use" position an "in use" portion of the needle is exposed (Abstract) and the second position of the needle is an “after use” position in which the needle shield covers the needle (Abstract – Summary of Invention; see also see also Col. 2, Ln. 48-56 which describes the function of the ratchets 27 to “adjust the length of the needle to be uncovered as a function of the depth to which it is to penetrate into tissue during injection” which is clearly suggest that the needle is at least partially exposed when held proximal to the ratchets 27 to various lengths/degrees).
Regarding Claim 4, Berthier discloses the needle shield is further moveable between a "before use" position and the "in use" position, wherein in the "before use" position a "before use" portion of the needle is exposed, the "in use" portion being greater than the "before use" portion (i.e. the “before use” position can be defined by the functional position of the user retracting the peg within groove 23 at a point wherein the distal tip is just exposed past the distal end of the shield, but prior to the “in use” position wherein the peg is received at the junction of 23/25, see also see also Col. 2, Ln. 48-56 which describes the function of the ratchets 27 to “adjust the length of the needle to be uncovered as a function of the depth to which it is to penetrate into tissue during injection” which is clearly suggest that the needle is at least partially exposed when held proximal to the ratchets 27 to various lengths/degrees whereby a plurality of ratchets are disclosed thereby disclosing both exposed before use and in use positions as the peg is transitioned sequentially over the ratchets – see also generally Carrel in a pre-use configuration Fig. 2 and an in-use configuration Fig. 3 which is held to give further context to the ordinary artisan concerning the function and utility of the ratchets 27).
Regarding Claim 5, Berthier discloses the cam is located at the intersection (see e.g. when the peg is received within 25, 25 defining the “intersection” either in its entirety or when 25 joins with 24) when the needle shield is in the "in use position" inclusive to Berthier without modification as well as modification in view of Carrel (see Carrel generally at Fig. 3). 
Regarding Claim 6, Berthier discloses the inclined surface advancing the peg into the second track when the needle shield moves from the “in use” position to the “after use” position (see Fig. 2 of Berthier, but see also Fig. 2-4 of Carrel after modification to Berthier).
Regarding Claim 8, Berthier discloses a locking element (29) separate from the needle shield (see Fig. 2) and disposed within the support (see Fig. 2), and wherein the urging means extends from a proximal end of the needle shield toward a proximal end of the locking element (see Fig. 1).
Regarding Claim 9, Berthier discloses the urging means is a spring (20).


Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. 
Applicant argues (Pg. 4) “referring to paragraphs [0013 and [0099] of the application, the application is mostly discussing the role of the urging means, not the locking element. Therefore, Applicant contends that the locking element is merely preferred, and not to be considered critical”. However, this is not persuasive. Par. 13 recites “[t]he present invention remedies to this problem by providing a needle protection assembly comprising both a specific locking system so that the urging means, such as a spring, used to cause the distal movement of the protection at the end of the injection is a low duty urging means that does not need to show a too high force…” [emphasis added] while Par. 99 “[i]n all embodiments of the needle protection assembly of the invention described hereinabove, the locking element is not formed by the cooperation of the peg and the cam: this allows the urging means, used to cause the distal movement of the needle shield at the end of injection, to be low duty and not to have too high a force, therefore avoiding deformation of parts forming the needle protection assembly.” Examiner submits that the instant specification makes it clear that the specific locking system is CRITICAL for remedying the noted problems of the prior art (Par. 13) and present in “all embodiments” (Par. 99). Applicant has failed to point to any language which might suggest that the locking element is only preferable, as opposed to a critical feature which permits the usage of “low duty” urging means which preclude deformation of the plastic parts of the invention.
Regarding Applicant’s arguments concerning Berthier, the above noted indefiniteness issues with the claimed prohibition of “deformation” notwithstanding, Applicant has failed to present any evidence to support their allegations that the invention of Berthier (or Carrel) use a “high duty spring(s)” and that the type of plastic deformation/damage to the plastic parts necessary occurs, particularly while/as “the needle shield moves from the first position to the second position”. To the extent that Berthier (and Carrel) are silent as to “deformation” (presumed to be plastic deformation as opposed elastic deformation like seen in the urging means and “overcoming” of the peg/ramp in the instant application), the onus must lie on Applicant to demonstrate that the cited references necessarily exhibit the prohibited deformation, particularly to the extent that the instant specification attributes the lack of deformation during transition to the “generally longitudinal profile” of the second track and certainly not any interaction between the peg and cam attributable to urging means. 
There is no evidence to suggest that the peg (or any other part of Berthier) plastically deforms during storage or “as the needle shield moves from the first position to the second position” – particularly to the extent that the normal force exhibited upon the peg during motion would be understood to be minimal, with plastic deformation to the peg being limited by the resilient flexing of then arm which connects the peg to the shield (see Fig. 2). There is no evidence that the spring (20) of Berthier is a “high duty spring” or is any stronger than the bare minimum necessary to cam the peg over the ramp by overcoming the frictional forces and causing the spring arm affixed to the peg to deflect. There is no evidence to suggest that the plastic forming the peg (26) of Berthier is sufficiently soft so as to be deformed while it remains stationary in the connecting track (25) where the normal force will be greatest – and even presuming, arguendo, that the designers of Berthier improperly selected materials (e.g. a “strong material, e.g. polycarbonate”) which were too weak and plastically deformed under the normal force exhibited by the stored tension in the spring, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to merely select sufficiently strong materials in forming the shield and peg, since a “strong material” is determined to be desirable by Berthier. It has been found that selecting a material based upon its art recognized suitable properties requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416 – see e.g. Col. 5, Ln. 12-17 where it is described that inserts or metal components might be employed, where needed demonstrating that material selection based upon constructing a suitable, working device is within the context of Berthier’s described invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/14/2022